Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-298
                       Lower Tribunal No. F12-4353
                          ________________

                             Gilberto Alvarez,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.


     Gilberto Alvarez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.